Citation Nr: 0720670	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher assignable rating for post-traumatic 
stress disorder (PTSD), currently evaluated 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2006, a statement of the case 
was issued in June 2006, and a substantive appeal was 
received in June 2006.  The veteran testified at a Board 
hearing in November 2006.

At the November 2006 Board hearing, the Board granted the 
veteran's motion to advance his appeal on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his June 2006 substantive appeal, the veteran indicated 
that his PTSD had become more severe since the last VA 
examination.  Moreover, at the hearing, the veteran testified 
as to symptomatology which was not discussed or addressed in 
the 2005 VA examination. 

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  In order to more accurately reflect the current 
level of the veteran's disability, the Board believes that an 
examination and opinion is necessary.

The Board also notes that outpatient treatment records are on 
file from the Charleston VA Medical Center (VAMC) through 
April 6, 2006; however, the veteran indicated that he 
continues to seek individual and group treatment at the 
Beaufort VAMC.  Thus, the RO should obtain current VA 
treatment records from the Charleston and Beaufort VAMCs for 
the period April 1, 2006, to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
treatment records from the Charleston and 
Beaufort VA medical facilities for the period 
April 1, 2006, to the present.  If such 
efforts prove unsuccessful, documentation to 
that effect should be added to the claims 
file.  

2.  The veteran should be scheduled for a VA 
mental examination to determine the current 
severity of his PTSD.  The claims folder must 
be made available to the examiner and 
reviewed in conjunction with the examination.  
The examiner should be asked to comment on 
the severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due to his 
service-connected PTSD.  Examination findings 
should be reported to allow for evaluation of 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  A GAF score should be reported. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted for 
PTSD.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




